Citation Nr: 0101818	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for survivors'/dependents' educational 
assistance under chapter 35, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran was honorably discharged from the United States 
Army in November 1966 with over 20 years of active duty 
service.  He died on March [redacted], 1997.  The appellant is the 
widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
October 1998.


FINDINGS OF FACT

1.  The veteran died in March 1997, at the age of 80, due to 
a self-inflicted gunshot wound to the head.

2.  The evidentiary records shows that prior to his death, 
the veteran was suffering from major depression that was 
caused by the combined effects of his failing health, which 
included multiple service and non service-connected physical 
disabilities.

3.  The veteran was honorably discharged from service in 
November 1966, but he did not have a permanent total service-
connected disability during his lifetime and it is not 
established that his death was due to a service-connected 
disability.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).

2.  Legal entitlement to survivors'/dependents' educational 
assistance benefits under chapter 35, title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Background

The death certificate indicates that the probable manner of 
the veteran's death on March [redacted], 1997, at the age of 80, 
was suicide by a self-inflicted gunshot wound to the head.  
Autopsy reports obtained as a result of the Board's October 
1998 remand reflect the same conclusion.  Although there were 
no conditions listed in either report as underlying or 
contributory to the cause of his death, the appellant alleges 
on appeal that the veteran was extremely despondent due to 
the disabling effects of his physical well-being, 
particularly, the limitations imposed on his daily life by 
his service-connected low back disability, and as result of 
his failing health he decided to take his own life rather 
than live under these circumstances.  Stated another way, the 
appellant argues that but for the back disability, the 
veteran would not have committed suicide.  Hence, she argues 
that service-connected death compensation benefits should be 
granted on the basis that the service-connected low back 
disability was a "contributory cause of death" under 38 
C.F.R. § 3.312(c)(1).
In support of her claim, the appellant submitted medical 
reports from the Bond Clinic dated in 1983-96.  A report 
dated in October 1996 noted that the veteran had been in poor 
health for the past four weeks with an onset of fatigue, 
malaise, and "increasing anxiety."  A report dated in 
September 1996 noted that the veteran had been feeling 
anxious about a variety of things.  In addition, the 
appellant submitted copies of police reports pertaining to 
her husband's suicide that noted that he had been very 
depressed over his inability to maintain his yard and do 
other household chores.  The reasons cited for his depression 
as reported by the appellant to the police included his 
service-connected back disorder and a non service-connected 
condition - shingles.

As a result of the Board's remand, the claims file was 
referred to a VA specialist in psychiatry in December 1998 to 
address what relationship existed, if any, between the 
veteran's military service in general, and in particular, the 
impact of his service-connected disabilities, especially his 
back disability, on his mental well-being, and the accounts 
shown in the record of his anxiety and depression which 
evidently led him to commit suicide in March 1997.  Upon 
review of the file, the VA psychiatrist stated the following, 
in pertinent part:

Careful review of the patient's clinic 
records from the Bond clinic clearly 
indicate that this patient was suffering 
from major depression.  He ultimately 
admitted to excessive worrying, 
ruminative thoughts, negative thinking 
coupled with anxiety, problems sleeping, 
weight loss, decreased appetite, 
decreased energy, and feelings of 
hopelessness and worthlessness.  It is 
very likely that the patient's service 
connected disabilities contributed to the 
perception of despair perceived by the 
patient as a result of not being able to 
engage in activities that he enjoyed 
doing as a result of the perception of 
pain, however it is also likely that the 
problems of depression exacerbated his 
perception of pain and amount of 
dysfunction from his service connected 
disabilities.  Nevertheless, it seems 
that on that day in March this patient 
was overwhelmed by his sense of despair 
and when his wife went out to do some 
errands, he acted impulsively by making a 
decision at that time to end his life and 
had not voiced suicidal thoughts or 
ideations prior to that time.

Information regarding treatment attempts 
for this patient's depression is not 
clear, however, it is very clear that 
this patient had a significant history of 
major depression going on for quite 
sometime prior to his suicide completion.

The veteran was service connected during his lifetime for a 
low back disorder, rated 20 percent disabling; defective 
hearing, rated 10 percent disabling; bilateral varicose 
veins, rated 10 percent disabling; a scar on his right ring 
finger, rated 10 percent disabling; and, for two additional 
scars (post operative laparotomy and appendectomy), each 
rated noncompensably disabling.  His combined disability 
rating for these disabilities was 40 percent.  Evidence in 
the claims file reflects that the aforementioned ratings were 
established many years prior to his death, in 1983, which 
also corresponds to the time he was last evaluated by VA on a 
compensation examination.  As noted above by the VA 
psychiatrist, the medical records from the Bond clinic do not 
specifically reflect treatment for depression, although the 
tell-tale anxiety/malaise/fatigue symptoms discussed in the 
psychiatrist's report are documented in the Bond records 
dated in October 1996.  These medical records also show 
treatment and diagnosis for a variety of non service-
connected conditions, to include prostatic hypertrophy, 
generalized osteoarthritis, hypertension, bursitis of the 
right shoulder, chest pain of musculoskeletal origin, 
allergic rhinitis, and the above-mentioned shingles 
conditions cited in the police reports.

Analysis

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Initially, the Board concludes that the veteran's suicide was 
not willful misconduct within the meaning of VA regulations.  
See 38 C.F.R. § 3.302 (2000).  This is so because all the 
available lay and medical evidence clearly shows that his act 
of self-destruction was not intentional, but instead, was due 
to his mental unsoundness, rendering him incapable of forming 
an intent (mens rea, or guilty mind, which is an essential 
element of crime or willful misconduct).  38 C.F.R. 
§ 3.302(a)(2).

Notwithstanding, the Board concludes that a preponderance of 
the evidence is against the appellant's claim of entitlement 
to dependency and indemnity compensation (DIC) benefits under 
38 U.S.C.A. § 1310 on the basis that her late husband's 
service-connected low back disability was a contributory 
cause of his death by suicide in March 1997.  The evidence 
shows that the veteran had a history of suffering from a 
number of physically debilitating illnesses in his later 
years, all of which undoubtedly impacted in physical and 
mental well-being.  However, there is no evidence 
specifically linking his low back disability to the onset of 
his major depressive disorder identified by the VA 
psychiatrist in his report of December 1998 as the primary 
factor in the events leading up to his suicide in March 1997.  
As noted above, the records from the Bond clinic reflect 
treatment primarily for non service-connected disorders, 
including depression/anxiety problems first treated in 
September-October 1996, and on this point, it is significant 
that the evidence reflects a relatively static disability 
picture with regard to his service-connected disabilities, 
all of which were previously evaluated many years prior to 
his death.  And while his back disability was cited by the 
appellant in the police reports as the cause of his 
depression, another condition, shingles, was as well.  The 
above-cited regulation, 38 C.F.R. § 3.312(c)(1), specifically 
provides that to establishment entitlement on the basis of a 
contributory cause of death, "[i]t is not sufficient to show 
that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown."  
[Emphasis added].  When these provisions are applied to the 
facts of this case, it seems clear that while the cause of 
his depression was related to his physical limitations, and 
that the worsening effects of his depression led him to take 
his own life in March 1997, it is simply not shown that his 
low back disability was solely responsible for his 
depression.

Carefully read, the medical opinion of the aforementioned VA 
psychiatrist supports the Board's decision; specifically, 
this expert stated that the veteran had major depression and 
while it was very likely that his service-connected 
disabilities contributed to the perception of despair 
perceived by him as a result of not being able to engage in 
activities that he enjoyed doing as a result of the 
perception of pain, it was also likely that the problems of 
depression exacerbated his perception of pain and amount of 
dysfunction from his service-connected disabilities.  The 
Board does not interpret this opinion as supporting a finding 
that one or more of his service-connected disabilities was 
the contributory cause of his death within the meaning of the 
law, i.e., causal connection shown between the primary cause, 
in this case, suicide, and the contributory cause, claimed as 
the low back disability.  Rather, when this opinion is read 
in context with the entire evidentiary record, it is apparent 
that the veteran's increasingly worsening major depression 
caused by the combined effects of his failing health, which 
included both service and non service-connected physical 
disabilities, led him to take his own life.  Hence, while it 
evident from the medical opinion evidence that the low back 
disability shared in bringing on his depression, it is also 
clear that this disorder was not the sine qua non of his 
decision to end his life by suicide in March 1997.  
Accordingly, a causal connection between the back disability 
and the veteran's suicide is not shown to establish 
entitlement to DIC benefits.

The appellant's arguments on appeal and personal statements 
submitted into the record, as well as those ably advanced by 
her representative, concerning the cause of the veteran's 
death have been carefully and sympathetically considered by 
the Board, but are found to be outweighed by the evidence 
discussed above.  With regard to the appellant's arguments, 
the Board cannot entertain unsupported lay speculation on 
medical issues, and as it is not shown that she is competent 
herself to render a medical opinion, her views on the 
connection between the cause of her husband's death and the 
disabilities he had due to his military service are of 
insufficient probative value to support a grant of claimed 
benefits.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the preponderance of the evidence found 
probative to the issue weighs against a grant of the benefits 
sought; the benefit of the doubt is for application only 
where the evidence of record is found to be relatively evenly 
balanced.  38 U.S.C.A. § 5107(b) (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107).


II.  Basic Eligibility for survivors'/dependents' educational 
assistance under chapter 35, title 38, United States Code

For the purposes of educational assistance under 38 U.S.C. 
chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (2000); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (2000).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny the appellant's claim for these 
benefits.  Review of the record discloses that the veteran 
was honorably discharged from service in November 1966, but 
he did not have a permanent total service-connected 
disability during his lifetime and it is not established that 
his death was due to a service-connected disability.  Hence, 
none of the basic eligibility requirements for chapter 35 
educational assistance benefits are met.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant 
educational assistance benefits under chapter 35.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal as to this issue must fail.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for survivors'/dependents' educational 
assistance benefits under chapter 35, title 38, United States 
Code, is not established; the appellant's claim for these 
benefits is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

